DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 03/02/2020 and 05/10/2021 are considered by examiner.

                                                                  Drawings
4.           All drawings filed on 03/02/2020 are approved by examiner.

Election/Restrictions
5.	Applicant’s election without traverse of Species I, claims 1-12, in the reply filed on 03/07/2022 is acknowledged.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namekawa et al. (U.S. Pub. No. 2019/0086943, hereinafter “Namekawa”).

Regarding claim 1, Namekawa (e.g., Fig. 1) shows a switching power circuit that compares a reference voltage (VREF) with a feedback voltage (VIS) of an output voltage (Vo), and controls the output voltage (Vo), in accordance with the reference voltage (VREF), wherein in a case where the output current (IS) is greater than a set current (Vlmt), a voltage of the reference voltage (VREF) is decreased (paras. [0041], [0044]).

Regarding claim 2, Namekawa shows wherein in a case where the output current (IS) is greater than the set current (Vlmt), the reference voltage (VREF) is switched to a variable reference voltage that is changed in accordance with the output current (IS), from a fixed voltage (para. [0041]).

Regarding claim 3, Namekawa shows wherein in a case where the variable reference voltage is higher than the fixed voltage, the reference voltage is switched to the fixed voltage (para. [0041]).



Allowable Subject Matter
9.	Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	None of prior art of record taken alone or in combination shows a differential amplifier circuit that outputs a control voltage according to a differential voltage between the reference voltage and the feedback voltage, wherein the variable reference voltage is supplied to a first input end of the differential amplifier circuit through a first compensation circuit, and the feedback voltage is supplied to a second input end of the differential amplifier circuit through a second compensation circuit as recited in claims 4, 9-12;  or a digital filter that responds to a sensing signal indicating that the output current is greater than the set current; and a D/A conversion circuit that converts output of the digital filter to an analog signal, wherein the D/A converter outputs the variable reference voltage as recited in claims 5-8.

				Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838